         Case 1:19-cv-00888-CG Document 23 Filed 06/23/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

CHRISTINE PEREA,

                    Plaintiff,

v.                                                                  No. CV 19-888 CG

ANDREW M. SAUL,
Commissioner of the
Social Security Administration,

                    Defendant.

                  ORDER GRANTING DEFENDANT’S UNOPPOSED
                      MOTION TO REVERSE AND REMAND

      THIS MATTER is before the Court on Defendant Commissioner’s Motion to

Remand for Further Administrative Proceedings Pursuant to Sentence Four of 42

U.S.C. § 405(g) (the “Motion”), (Doc. 22), filed June 22, 2020. The Court, having

reviewed the Motion, and noting it is unopposed, finds the Motion is well-taken and shall

be GRANTED.

      The Court hereby REVERSES the Commissioner’s decision in this matter under

sentence four of 42 U.S.C. § 405(g) and REMANDS the case to the Commissioner for

further administrative proceedings and to obtain additional evidence as needed.

      IT IS SO ORDERED.


                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
